Case 7:20-cr-00360 Document 30 Filed on 04/12/21 in TXSD Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       McALLEN DIVISION

    UNITED STATES OF AMERICA                          §
                                                      §
    v.                                                §   Criminal No. M-20-0360
                                                      §
    ARMANDO AREBALO                                   §

                                  NOTICE OF PLEA AGREEMENT

           COMES NOW the United States of America, hereinafter referred to as "the Government,"

    by and through its United States Attorney for the Southern District of Texas and its Assistant

    United States Attorney assigned to this matter, and would respectfully show the Court that the

    Government and the Defendant have entered into the following plea agreement:

           1.      Defendant agrees to plead guilty to Count Three of the Indictment.

           2.      The Government will recommend:

                   a.      that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3El.l(a)
                           if the defendant clearly demonstrates acceptance of responsibility; and

                   b.      that the remaining counts of the indictment be dismissed at the time of
                           sentencing.

           If the Defendant is not a citizen of the United States of America, a plea of guilty may result

   in removal from the United States, denial of citizenship and denial of admission to the United

   States in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may

   result in denaturalization.

          This document states the complete and only Plea Agreement between the United States of

   America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes

   all prior understandings, if any, whether written or oral, and cannot be modified other than in

   writing and signed by all parties or on the record in Court. No other promises or inducements

   have been or will be made to the Defendant in connection with this case, nor have any promises

   or threats been made in connection with this plea.
Case 7:20-cr-00360 Document 30 Filed on 04/12/21 in TXSD Page 2 of 2


                                                                                                !vf.2()-360




                                          ACKNOWLEDGMENTS:

               r have read this agreement and carefully reviewed every part of it with my attorney.   ff I

     have difficulty understanding the English language, I have had a person fluent in the Spanish

     language interpret this agreement to me.



     Date:
               \1, -\4101°                           DelimdaotX    ~fa
               I am the Defendant's counsel. I have carefully reviewed every part of this agreement

     with the Defendant. I certify that this agreement has been translated to my client by a person

     fluent in the Spanish language if my client is unable to read or has difficulty understanding the

     English language.



     Date:
                                                     Counsel for Defense

     For the United States of America:

                                                     RYAN K. PATRICK
                                                     United States Attorney




                                                     Robert Wells, Jr.
                                                     Assistant United States Attorney


      APPROVED BY:




      Jame
      Assist             States Attorney in Charge
